FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FATIMA MARIBEL MALDONADO-                        No. 07-74615
CHINCHILLA,
                                                 Agency No. A078-179-698
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Fatima Maribel Maldonado-Chinchilla, a native and citizen of Honduras,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s (“IJ’s) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny the petition

for review.

      Maldonado-Chinchilla testified that her boyfriend raped her, and that she

suffered other domestic violence. Substantial evidence supports the IJ’s finding

that Maldonado-Chinchilla did not establish the abuse she suffered constituted

persecution because she failed to show the government was unwilling or unable to

protect her from her boyfriend. See Castro-Perez v. Gonzales, 409 F.3d 1069,

1072 (9th Cir. 2005) (petitioner who did not report being raped by her boyfriend to

authorities did not show “that an agent of the government of Honduras committed

the rapes, or that the government of Honduras is unable or unwilling to control

rape in that country”).

      Because Maldonado-Chinchilla did not establish eligibility for asylum, it

follows that she did not satisfy the more stringent standard for withholding of

removal. See id.

      Finally, substantial evidence also supports the IJ’s denial of CAT relief

because petitioner failed to show it is more likely than not that she would be

tortured if removed to Honduras. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED.


                                          2                                      07-74615